NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 File Name: 19a0126n.06

                                                   Case No. 18-3520

                                  UNITED STATES COURT OF APPEALS
                                       FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                   Mar 15, 2019
JONATHAN EDUARDO CRUZ-GUZMAN,                                      )           DEBORAH S. HUNT, Clerk
                                                                   )
           Petitioner,                                             )
                                                                   )   ON PETITION FOR REVIEW
v.                                                                 )   FROM THE UNITED STATES
                                                                   )   BOARD   OF  IMMIGRATION
WILLIAM P. BARR, Attorney General,                                 )   APPEALS
                                                                   )
           Respondent.                                             )
                                                                   )


           BEFORE: BATCHELDER, ROGERS, and THAPAR, Circuit Judges.

           THAPAR, Circuit Judge. Jonathan Cruz-Guzman seeks review of a Board of Immigration

Appeals order denying his application for asylum. We deny his petition.

                                                              I.

           Cruz is a native of El Salvador.1 He grew up in a neighborhood dominated by a gang

known as 18th Street. 18th Street’s rival gang, MS-13, sought to recruit Cruz and his friends to

join MS-13 as “spies” so they could relay information about 18th Street activities in the area. After

they refused, MS-13 began threatening and assaulting them. This harassment culminated when

members of MS-13 murdered Cruz’s friend Brian. Later that week, one of them told Cruz “if [he]




1
    All names are spelled as they appear in Petitioner’s brief.
Case No. 18-3520, Cruz-Guzman v. Barr


was just as stupid as Brian, then the same thing would happen to [him].” AR 243. Shortly after

this threat, Cruz fled El Salvador.

       Immigration authorities apprehended Cruz upon his entry into the United States near

Hidalgo, Texas. In his deportation proceeding, Cruz conceded that he was subject to removal but

sought asylum based on his fear of gang violence if he returned home. While his asylum

application was pending, his friends and family in El Salvador faced continued threats and

violence. MS-13 killed one friend, while 18th Street killed another. Both gangs extorted

protection money from Cruz’s mother. When she missed a payment to 18th Street, members of

the gang broke into her house, beat her, and threatened to rape Cruz’s sister.

       During Cruz’s asylum hearing, he detailed the violence and harassment he, his family, and

his friends had all faced in El Salvador. He explained that he feared further violence from both

MS-13 and 18th Street if he returned home: MS-13 because of his refusal to join them, and 18th

Street as punishment for his mother’s refusal to pay protection money. While the Immigration

Judge found Cruz’s testimony credible, she denied Cruz’s asylum application because, among

other things, Cruz failed to establish that he faced this persecution “on account of” a protected

ground. 8 U.S.C. § 1101(a)(42)(A). Accordingly, the judge ordered Cruz removed to El Salvador.

       Cruz appealed to the Board of Immigration Appeals (the “Board”), which affirmed. Cruz

then petitioned for review in this court. We have jurisdiction to review the Board’s decision under

8 U.S.C. § 1252. We review administrative factual findings under the deferential substantial-

evidence standard: we accept them “unless any reasonable adjudicator would be compelled to

conclude to the contrary.” Id. § 1252(b)(4)(B).




                                               -2-
Case No. 18-3520, Cruz-Guzman v. Barr


                                                II.

       The Attorney General may grant asylum to an applicant who proves he is a “refugee.” Id.

§ 1158(b)(1)(A). A “refugee” is an individual who, based on his “membership in a particular

social group” (or other protected status), faces “a well-founded fear of persecution” if he returns

to his home country. Id. § 1101(a)(42)(A). The applicant must show that the claimed persecution

will be inflicted by “the government or persons a government is unwilling or unable to control.”

Pilica v. Ashcroft, 388 F.3d 941, 950 (6th Cir. 2004) (citing In re Kasinga, 21 I&N Dec. 357, 365

(BIA 1996)). An applicant presumptively has a “well-founded fear of persecution” if he shows

that such persecution has already happened to him before. 8 C.F.R. § 1208.13(b)(1). Thus, asylum

cases often depend on an evaluation of past events.

       Cruz claims to have a well-founded fear of persecution based on his membership in three

purported social groups:     (1) males who are targeted by MS-13 to work as informants;

(2) individuals MS-13 thinks are members of 18th Street; and (3) the Cruz-Guzman nuclear family

unit. To succeed, Cruz must show that at least one of these purported social groups exists, he is a

member of it, and he faces persecution motivated by that membership. 8 U.S.C. § 1101(a)(42)(A);

see also Zaldana Menijar v. Lynch, 812 F.3d 491, 498, 500 (6th Cir. 2015). The Board found that

(1) “males who are targeted by MS-13 to work as informants” does not qualify as a social group,

(2) “imputed 18th Street members” may be a social group, but Cruz failed to show that MS-13

actually imputed membership in 18th Street to him, and (3) the Cruz-Guzman family is a social

group and Cruz is a member, but he failed to show that his association with his family would

motivate any persecution. We review each of these findings in turn.




                                               -3-
Case No. 18-3520, Cruz-Guzman v. Barr


                                                 A.

       We first address whether Cruz is a member of a “particular social group.” 8 U.S.C.

§ 1101(a)(42)(A). A “particular social group” must meet three criteria: (1) immutability (members

must share an immutable characteristic), (2) particularity (the group has discrete and definable

boundaries), and (3) social distinction (society actually perceives the purported group as a distinct

class of persons). Zaldana Menijar, 812 F.3d at 498; Matter of M-E-V-G-, 26 I&N Dec. 227, 237–

40 (BIA 2014).

       The Board found that Cruz’s first purported social group—males targeted by MS-13 to

work as informants—did not satisfy the “social distinction” requirement. Rightly so. This court

has already rejected the claim that individuals targeted to join MS-13 qualify as a socially distinct

group. Umana-Ramos v. Holder, 724 F.3d 667, 674 (6th Cir. 2013) (“[Asylum applicant]’s

proposed particular social group of ‘young Salvadorans who have been threatened because they

refused to join the MS[-13] gang’ is not cognizable under the INA.” (internal alteration omitted)).

No meaningful difference exists between individuals targeted by MS-13 to join their gang and

individuals targeted by MS-13 to join their gang as informants. Salvadorans do not appear to see

a meaningful difference either. The affidavits Cruz submitted from family and friends do not

indicate that they see this distinction; instead, they mention threats from MS-13 recruitment in

general. And the reports Cruz cites (authored by Americans, not Salvadorans) mention violence

against would-be informants either in passing or not at all. In short, Cruz’s purported social group

relies on a “distinction without a difference” and does not qualify under the asylum statute.

Sanchez-Robles v. Lynch, 808 F.3d 688, 692 (6th Cir. 2015).

       Cruz’s second purported social group is imputed gang membership. Specifically, Cruz

contends that because he lived and attended school in a neighborhood controlled by 18th Street,



                                                -4-
Case No. 18-3520, Cruz-Guzman v. Barr


their MS-13 rivals would view Cruz as a member of that gang. The Board correctly determined

that, even if this social group exists, Cruz failed to demonstrate that he was a member of it. As the

Board found, Cruz’s imputed gang membership argument contradicts his first claimed social

group. MS-13 attempted to recruit him precisely because MS-13 thought he was unaffiliated with

18th Street and thus would be willing and able to spy on them. Logically, then, MS-13 did not

impute 18th Street membership to him. Cruz responds that gangs attempt to recruit directly from

the ranks of their rivals, citing evidence that MS-13 generally views residents of 18th Street

neighborhoods as members of that gang. But there was still substantial evidence for the Board to

conclude that MS-13 did not view Cruz as an 18th Street member.2 Accordingly, Cruz cannot

qualify for asylum on the basis of imputed 18th Street membership.

         That leaves Cruz with one final potential social group: his own nuclear family unit. The

Board assumed that direct familial ties can create a qualifying “particular social group” and that

Cruz is, by definition, a member of that group. See Al-Ghorbani v. Holder, 585 F.3d 980, 995 (6th

Cir. 2009) (noting that “membership in the same family . . . is widely recognized by the caselaw”

as a “particular social group”).

                                                          B.

         Although Cruz can show that he has a “well-founded fear of persecution” and that he

belongs to a particular social group, he needs to also connect these two concepts. Under the statute

he must show that his membership in the Cruz-Guzman family is “one central reason” for the



2
  Cruz also points to one particular encounter with MS-13 members in a different neighborhood. But if anything,
Cruz’s example contradicts his claim of imputed gang membership. As the Immigration Judge concluded, these MS-
13 members were “suspicious” but “ultimately did not attribute 18[th Street] gang membership to [Cruz].” AR 92.
Cruz argues “it was only a matter of time before the gang found out that [he] lived in 18th Street Gang territory” given
MS-13’s ability to communicate between neighborhoods with cell phones. Petitioner Br. at 23. But this is merely an
alternative—and speculative—view of the evidence. Given that MS-13 members whom Cruz saw every week clearly
did not impute 18th Street membership to him, Cruz’s single run-in with other MS-13 members does not clearly show
imputed gang membership.

                                                         -5-
Case No. 18-3520, Cruz-Guzman v. Barr


persecution. 8 U.S.C. § 1158(b)(1)(B)(i). This is a question of motive, not just simple causation.

See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992); Harmon v. Holder, 758 F.3d 728, 735–36

(6th Cir. 2014).    The Board can find a persecutor’s motive by “connect[ing] the dots of

circumstantial evidence.” Pablo-Sanchez v. Holder, 600 F.3d 592, 595 (6th Cir. 2010). “But to

say that the Board could find circumstantial proof of persecution in a given case is not to say that

it must,” and we can only reverse the Board if the latter is true. Id. at 595–96 (emphasis added);

see 8 U.S.C. § 1252(b)(4)(B); see also Zaldana Menijar, 812 F.3d at 499 n.4. Here, the Board did

not find sufficient evidence of motive. Cruz has not shown that the record compels the opposite

conclusion.

       Cruz bases his family-unit-persecution claim on a dispute between his mother and 18th

Street. Sometime after Cruz left El Salvador, 18th Street began extorting protection money from

his mother. When she missed a payment, members of the gang broke into her home, beat her, and

threatened to rape her daughter (Cruz’s sister). They also indicated that they knew Cruz was her

son and that he was in the United States. Cruz’s mother subsequently fled to Mexico. Now, Cruz

fears that if he returns, 18th Street will harm him because they cannot get to his mother.

       Cruz’s evidence does not show that 18th Street’s actions were motivated by a particular

animus toward the Cruz-Guzman family itself, as opposed to an ordinary criminal desire for

financial gain. As the Immigration Judge found, criminal motivations like this apply against

“virtually the entire population of El Salvador.” AR 91. This court has consistently upheld

decisions by the Board denying asylum when the more likely explanation for persecution was basic

criminality as opposed to membership in a social group or other protected status. Khozhaynova v.

Holder, 641 F.3d 187, 196 (6th Cir. 2011) (finding that an asylum applicant had “failed to connect

the [persecution] to anything more than the financial demands of criminal corruption”); see also



                                               -6-
Case No. 18-3520, Cruz-Guzman v. Barr


Zaldana Menijar, 812 F.3d at 500–01. Other courts have applied the same logic when the

protected ground at issue is membership in a family unit. See, e.g., Cambara-Cambara v. Lynch,

837 F.3d 822, 826 (8th Cir. 2016) (rejecting asylum claim where applicant “provided no proof that

the criminal gangs targeted members of the family because of family relationships, as opposed to

the fact that . . . they were obvious targets for extortionate demands”); Ramirez-Mejia v. Lynch,

794 F.3d 485, 492–93 (5th Cir. 2015); see also Matter of L-E-A-, 27 I&N Dec. 40, 45–47 (BIA

2017) (“The fact that a persecutor targets a family member simply as a means to an end is not, by

itself, sufficient to establish a claim, especially if the end is not connected to another protected

ground.”). The Board concluded that Cruz had failed to show that 18th Street was motivated by

particular animus toward his family, as opposed to generally applicable financial desires. The

record does not compel the opposite conclusion.

                                         *       *       *

       In sum, Cruz has not shown that he has a well-founded fear of persecution on account of a

protected ground, which means he is not a “refugee” under the statute, and his asylum claim fails.

8 U.S.C. § 1101(a)(42)(A). Accordingly, we need not address Cruz’s remaining arguments that

the Salvadoran government is unable or unwilling to control his persecutors and that internal

relocation would be unreasonable under 8 C.F.R. § 1208.13(b)(1)(i)(B). The petition for review

is denied.




                                               -7-